Title: From John Adams to Joseph Wheaton, 26 January 1802
From: Adams, John
To: Wheaton, Joseph



Sir
Quincy Jan 26 1802

I have received our letter of the 9th and a former one. You may inclose to my address the public documents which Mr. Shaw desires, and I shall have the use of them, when they arrive. I thank you for the newspapers, containing the debate on the motion for repealing the judiciary bill & for the expressions of personal kindness to me in both of your letters. I congratulate you on your continuance in your office. It would not have been honorable in any sett of men to have removed an officer, whose services were so faithful, of so long duration & whose behavior had been so uniformly decent and civil to all men. I wish you every comfort and a long enjoyment of the prosperity of your Country being / with due regard your humble sert.
